DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11-14 recite value of x, y and Z. However, it is unclear whether the recited values are by atomic ratio or weight ratio. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4-5, 10-13, 16 and 19-20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 1 and 14 recite that the permanent magnet material consists of only four elements Ce, Zr, Fe and Co. Claims 4-5, 10-13, 16 and 19-20 depend from claim 1 and claim 14 and recite that the material may contain additional elements such as Hf, Ti, W, TiC, Cu and Ni, which do not further limit claim 1 and claim 14. Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 and 14-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ke (Physical Review B, Vol. 94, 2016, No. 144429), and further in view of Saito (Journal of Alloys and Compounds, Vol 585, 2014, Page 423-427).
Regarding claims 1-2, 5, 11 and 14, Ke teaches a permanent magnet material having the formula Ce2ZrCo15 (Page 5, 2nd paragraph). Ke does not teach that the material contains Fe.
Saito teaches a magnet material containing SmCo5-xFex (Abstract). Saito discloses that when x=2, the material has high remanence (Fig. 1). Thus, it would be obvious to one of ordinary skill in the art to substitute the Co with Fe to make an alloy having Fe/(Fe+Co) ratio of 2/5 as taught by Saito in the alloy of Ke in order to make an alloy having high remanence as disclosed by Saito. The magnet material disclosed by Ke in view of Saito has a formula of Ce2ZrCo9Fe6 or Ce2Zr(Co0.6Fe1-0.6)15, which meets the limitations recited in claims 1-2, 11 and 14.
Regarding claims 3, 6-9 and 15, Ke in view of Saito does not explicitly disclose that Ce is in trivalent state as recited in claims 3 and 15 and the property limitations recited in claims 6-9. However, in view of the fact that Ke in view of Saito teaches a material that meets the recited formula in claims 1 and 14, one of ordinary skill in the art would expect that the material disclosed by Ke in view of Saito to meet the recited limitations in claims 3, 6-9 and 15.  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 I.
Regarding claims 4, 10, 16 and 19-20, it’s well-known to one of ordinary skill in the art that Hf, Ti, W, Cu are unavoidable impurity in Ce, Fe, Co and Zr. Thus,  claims 4, 10, 16 and 19-20 are met by Ke in view of Saito.
Regarding claims 17 and 18, Ke discloses that the material is used to make magnet (Page 1, left column, 1st paragraph), which meets the limitations recited in claims 17 and 18.
 Allowable Subject Matter
Claims 12 and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239. The examiner can normally be reached 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOWEI SU/Primary Examiner, Art Unit 1733